DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13 and 26-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2 August 2021.
Applicant’s election without traverse of Group III claims 14-25 in the reply filed on 2 August 2021 is acknowledged.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 13 May 2019 and 1 October 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 24 is objected to because of the following informalities:  claim 24 requires a period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the hydraulic actor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation is being read as “the hydraulic actuator”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 12-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khripin (U.S. Patent 10,279,482).
Regarding claim 12, Khripin discloses a component of a rotary valve subassembly 700 comprising:
a sleeve 702, 712 having a tube-shaped body including an outer side surface and an inner side surface disposed on an opposite side of the tube-shaped body than the outer side surface, the inner side surface defining an axial chamber (inside 702, 712) that axially extends through the tube-shaped body, the tube-shaped body comprising:
a plurality of inlet ports 713 that extend radially through a thickness of the tube-shaped body, each inlet port in fluid communication with the axial chamber and defining an upstream opening at the outer side surface and a downstream opening at the inner side surface; and
a plurality of control ports 718, 720, 722 that extend radially through the thickness of the tube-shaped body, each control port in fluid communication with the axial chamber and defining a first opening at the outer side surface and a second opening at the inner side surface (FIG. 7A-7E; Col. 12 ln 44-Col. 14 ln 60).
Regarding claim 13, Khripin discloses the downstream opening of each pressure port of the plurality of pressure ports is formed through a portion of the inner side surface of the tube-shaped body of the sleeve, the portion of the inner side surface defining an inner circumferential recess that is in fluid communication with the axial chamber (FIG. 7A-7D).
Regarding claim 14, Khripin discloses a rotary valve subassembly comprising:
a spool 710 having a tube-shaped body including an outer side surface and an inner side surface disposed on an opposite side of the tube-shaped body than the outer side surface, the inner side surface defining an axial chamber 727 that axially extends through the tube-shaped body, the tube-shaped body comprising:

a plurality of scalloped recesses 724A, 724B formed on the outer-side surface of the tube-shaped body, each scalloped recess extending radially into but not through the thickness of the tube-shaped body; and
a sleeve 702, 712 having a tube-shaped body including an outer side surface and an inner side surface disposed on an opposite side of the tube-shaped body than the outer side surface, the inner side surface defining an axial chamber (inside 702 and 712) that axially extends through the tube-shaped body, the tube-shaped body comprising:
a plurality of inlet ports 713 that extend radially through a thickness of the tube-shaped body, each inlet port in fluid communication with the axial chamber; and
a plurality of control ports 718, 720, 722 that extend radially through the thickness of the tube-shaped body, each control port in fluid communication with the axial chamber (FIG. 7A-7E; Col. 12 ln 44-Col. 14 ln 60). 
Regarding claim 15, Khripin discloses a portion of the inner side surface of the tube-shaped body of the sleeve defines an inner circumferential recess (at 714A), wherein at least a portion of at least one scalloped recess and at least a portion of the inner circumferential recess formed by the portion of the inner side surface defines at least one cavity (inside 712) (FIG. 7A-7D).
Regarding claim 16, Khripin discloses the plurality of scalloped recesses include:
at least one upper scalloped recess 724B, the at least one upper scalloped recess and the inner circumferential recess defining an upper cavity of the at least one cavity; and
at least one lower scalloped recess 724A, the at least one lower scalloped recess and the inner circumferential recess defining a lower cavity of the at least one cavity (FIG. 7A-7D).
Regarding claim 17, Khripin discloses the plurality of return pressure ports include:

a second upper return pressure port (726B FIG. 7C) circumferentially arranged around an upper portion/row of the tube-shaped body with the first upper return pressure port;
a first lower return pressure port (726A FIG. 7C); and
a second lower return pressure port (726A FIG. 7D) circumferentially arranged around an upper portion/row of the tube-shaped body with the first lower return pressure port, wherein an orientation of each of the first and second lower return pressure ports is horizontally flipped in comparison to an orientation of each of the first and second upper return pressure ports, and wherein the first and second lower return pressure ports are axially spaced from the first and second upper return pressure ports; and
the plurality of scalloped recesses include:
a first upper scalloped recess (top 724B FIG. 7D);
a second upper scalloped recess (bottom 724B FIG. 7D) circumferentially spaced from the first upper scalloped recess;
a first lower scalloped recess (bottom 724A FIG. 7D); and
a second lower scalloped recess (top 724A FIG. 7D) circumferentially spaced from the first lower scalloped recess, wherein an orientation of each of the first and second lower scalloped recesses is vertically flipped in comparison to an orientation of each of the first and second upper scalloped recesses, and wherein the first and second lower scalloped recesses are axially spaced from the first and second upper scalloped recesses (FIG. 7A-7D; Col. 13 ln 29-Col. 14 ln 38).
Regarding claim 18, Khripin discloses the first upper scalloped recess and the second upper scalloped recess cooperate with the inner circumferential recess to define an upper cavity 714C of the at least one cavity; and

Regarding claim 19, Khripin discloses a rotary valve assembly 700 comprising: 
a sleeve 702, 712 having a tube-shaped body including an outer side surface and an inner side surface that defines an axial chamber (inside 702, 712), wherein the sleeve comprises a plurality of inlet ports 713 and a plurality of control ports 718, 720, 722 that radially extend through a thickness of the tube-shaped body, the thickness extending radially between the outer side surface and the inner side surface of the tube-shaped body;
a spool 710 disposed within the axial chamber of the sleeve, the spool coaxial to the sleeve and configured to rotate relative to the sleeve about a longitudinal axis defined by the sleeve, the spool having a tube-shaped body including an outer side surface and an inner side surface that defines an axial chamber 727, the tube-shaped body comprising:
a plurality of return pressure ports 726A, 726B that radially extend through a thickness of the tube-shaped body, each return pressure port in fluid communication with the axial chamber; and
a plurality of scalloped recesses 724A, 724B  formed on the outer-side surface of the tube-shaped body, each scalloped recess extending radially into but not through the thickness of the tube-shaped body; and
a spool-rotating portion 708 disposed within the axial chamber of the sleeve, wherein the spool-rotating portion is coupled for common rotation with the spool about the longitudinal axis defined by the sleeve (FIG. 7A-7E; Col. 12 ln 44-Col. 14 ln 60).
Regarding claim 20, Khripin discloses a portion of the inner side surface of the tube-shaped body of the sleeve defines an inner circumferential recess (714A-C), wherein the tube-shaped body of the sleeve includes a stem portion 712 and a cap portion 702, wherein the stem portion defines a first axial chamber portion (within 714A-C) of the axial chamber that is sized for rotatably-containing a first 
Regarding claim 21, Khripin discloses the plurality of scalloped recesses include:at least one upper scalloped recess 724B, the at least one upper scalloped recess and the inner circumferential recess defining an upper cavity 714C of the at least one cavity; and
at least one lower scalloped recess 724A, the at least one lower scalloped recess and the inner circumferential recess defining a lower cavity 714B of the at least one cavity (FIG. 7A-7D).
Regarding claim 22, Khripin discloses the plurality of return pressure ports include: 
a first upper return pressure port (726B FIG. 7C);
a second upper return pressure port (726B FIG. 7D) circumferentially arranged around an upper portion/row of the tube-shaped body with the first upper return pressure port;
a first lower return pressure port (726A FIG. 7D); and
a second lower return pressure port (726A FIG. 7C) circumferentially arranged around an upper portion/row of the tube-shaped body with the first lower return pressure port, wherein an orientation of each of the first and second lower return pressure ports is horizontally flipped in comparison to an orientation of each of the first and second upper return pressure ports, and wherein the first and second lower return pressure ports are axially spaced from the first and second upper return pressure ports; and
the plurality of scalloped recesses include:
a first upper scalloped recess (top 724B FIG. 7D);

a first lower scalloped recess (bottom 724A FIG. 7D); and
a second lower scalloped recess (top 724A FIG. 7D) circumferentially spaced from the first lower scalloped recess, wherein an orientation of each of the first and second lower scalloped recesses is vertically flipped in comparison to an orientation of each of the first and second upper scalloped recesses, and wherein the first and second lower scalloped recesses are axially spaced from the first and second upper scalloped recesses (FIG. 7A-7D; Col. 13 ln 29-Col. 14 ln 38).
Regarding claim 23, Khripin discloses the first upper scalloped recess and the second upper scalloped recess cooperate with the inner circumferential recess to define an upper cavity 714C of the at least one cavity; and
the first lower scalloped recess and the second lower scalloped recess cooperate with the inner circumferential recess to define a lower cavity 714B of the at least one cavity (FIG. 7A-7D).
Regarding claim 24, Khripin discloses a hydraulic circuit comprising:
a pressurized fluid source 518;
a hydraulic actuator 502; and
a rotary valve assembly 700 configured to control a flow of hydraulic fluid from the pressurized fluid source to the hydraulic actuator, the rotary valve assembly comprising:
a sleeve 702, 712 having a tube-shaped body including an outer side surface and an inner side surface that defines an axial chamber (inside of 702/712), wherein the sleeve comprises a plurality of inlet ports 713 and a plurality of control ports 718, 720, 722 that radially extend through a thickness of the tube-shaped body, the thickness extending radially between the outer side surface and the inner side surface of the tube-shaped body;

a plurality of return pressure ports 726A, 726B that radially extend through a thickness of the tube-shaped body, each return pressure port in fluid communication with the axial chamber; and
a plurality of scalloped recesses 724A, 724B formed on the outer-side surface of the tube-shaped body, each scalloped recess extending radially into but not through the thickness of the tube-shaped body; and
a spool-rotating portion 708 disposed within the axial chamber of the sleeve, wherein the spool-rotating portion is coupled for common rotation with the spool about the longitudinal axis defined by the sleeve (FIG. 7A-7E; Col. 12 ln 44-Col. 14 ln 60).
Regarding claim 25, Khripin discloses a low pressure fluid reservoir 528 in selective-fluid communication with the hydraulic actor when at least one of the plurality of return pressure ports of the spool is radially aligned with at least one of the plurality of control ports of the sleeve.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753